EXHIBIT 10.1

March 13, 2006

Mr. Jack Finlayson

[address]

Dear Jack:

This letter sets forth certain amendments to the terms of your employment with
SAVVIS, Inc. (the “Company”), including terms set forth in the letter agreement
dated December 28, 1999 (the “Employment Letter”).

1. The section of the Employment Letter captioned “Severance Benefits” is hereby
deleted in its entirety and replaced with the following paragraphs:

“Severance Benefits

In the event the Company terminates your employment without “Cause” or you
terminate your employment for Good Reason, you will be entitled to receive as a
severance payment, and in lieu of all other remedies or damages for which the
Company may be liable, whether under this contract or otherwise, the following:

(a) you shall receive 1/12th of your then current annual base salary for each of
the twenty-four (24) months following the date of termination of your employment
with the Company, payable monthly; provided, however, that in the event that
Section 409A of the Internal Revenue Code of 1986, as amended, is applicable to
such payments, the first such payment shall occur on the last day of the month
in which occurs the six (6) month anniversary of the date of your termination of
employment and such payment shall be in an amount equal to the sum of the
monthly payments that would have been paid for the previous six months but for
the application of Section 409A, and thereafter payments shall be monthly;

(b) you shall be entitled to receive all accrued but unpaid benefits as of the
date of your termination of employment, such as salary, bonus, and vacation pay;



--------------------------------------------------------------------------------

(c) you shall be entitled to continuation of your current health insurance
coverage under the Company’s group health insurance policy pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), including any
spouse or dependent health coverage under the Company’s health plan in effect at
the time of your termination at the same cost to you as would have applied in
the absence of such termination of employment for the twenty-four (24) months
beginning the date of termination of your employment; provided, however, that in
the event all or any part of such continuation is not permitted under the
Company’s health plan, the Company will reimburse you in cash for the amounts
that you pay to obtain comparable coverage from another health plan plus a tax
gross-up payment to the extent such reimbursement is includible in your income;
provided, further, however, that if at any time during such twenty-four
(24) month period, you become eligible to participate in any other group health
plan as part of full-time employment, you will immediately notify the Company of
such eligibility, and the Company shall thereafter make no further payment for
COBRA coverage for you or your spouse or dependents;

(d) you shall be entitled to reimbursement from the Company in cash for the
monthly amounts that you pay to obtain life insurance during the twenty-four
month period beginning the date of termination of your employment comparable to
your current life insurance coverage under the Company’s group life insurance
policy plus a tax gross-up payment to the extent such reimbursement is
includible in your income; provided, further, however, that if at any time
during such twenty-four (24) month period, you become eligible to participate in
any other group life insurance plan as part of full-time employment, you will
immediately notify the Company of such eligibility, and the Company shall
thereafter cease reimbursement;

(e) the Company shall pay for an executive level outplacement service for you,
which service shall be chosen by you, for up to one year following the date of
termination of your employment; provided that the aggregate amount the Company
shall be obligated to pay shall not exceed $10,000;

(f) to the extent not otherwise already vested as of the date of termination of
your employment, the restricted stock units granted to you which are scheduled
to vest on March 1, 2007 shall not terminate upon termination of your
employment, and, if the Company meets the financial target set forth in the
Stock Unit Agreement dated August 25, 2005 relating to such restricted stock
units for the fiscal year ending 2006, such restricted stock units shall become
fully vested on the date and as set forth in such Stock Unit Agreement and a
stock certificate for the shares of common stock represented by such vested
restricted stock units shall be delivered to you as soon as practicable after
such date;

(g) until such time as the applicable statute of limitations shall have expired,
(i) the Company will not repeal or modify any right to indemnification

 

2



--------------------------------------------------------------------------------

or limitation of liability under Company’s Certificate of Incorporation,
By-Laws, or otherwise so as to adversely affect any right or protection you have
existing at the time of such repeal or modification, and (ii) the Company will
provide and keep current, at its expense, director’s and officer’s liability
insurance, with you named as a beneficiary, with such coverage limits as are
determined in the reasonable discretion of the Board; and

(h) for a period of twenty-four (24) months from the date of termination of your
employment, you agree not to, (i) solicit or recruit away from the Company or
any of its subsidiaries the services of any of employee or agent of the Company
or its subsidiaries, or induce any non-performance of any of the obligations of
such employees or agents to the Company or its subsidiaries; and (ii) solicit
for your benefit or for the benefit of any business that is selling products or
services that are competitive with those being provided by the Company or its
subsidiaries as of the date of the termination of your employment (A) any
customer of the Company or its subsidiaries or (B) any prospective customer of
the Company or its subsidiaries that you knew or had reason to know was a
prospective customer of the Company or its subsidiaries.

It is expressly understood and agreed that the severance benefits set forth in
paragraphs (a), (c), (d), (e), and (f) are granted in consideration for and
subject to your full and satisfactory compliance with the provisions set forth
in paragraph (h) above and any payments may be suspended immediately, and any
right to obtain unvested restricted stock units shall be immediately suspended
or revoked, without prior notice to you upon your breach of the provisions of
paragraph (h) above.”

2. The first paragraph under the section of the Employment Letter captioned
“Termination by You for Good Reason” is hereby deleted in its entirety and
replaced with the following paragraph:

“For purposes of this agreement, a termination of employment by you for Good
Reason will be deemed to include a termination of your employment by you after
(a) your title, authority, duties or responsibilities are substantially reduced
without your written consent, (b) the Company fails to fulfill its salary, bonus
or stock option obligations described above or (c) the Company employs a new
Chief Executive Officer.”

3. You agree that, until the Company employs a new Chief Executive Officer, you
will not terminate your employment with the Company and, in the event that the
Company employs a new Chief Executive Officer at any time after the date hereof,
you will not terminate your employment with the Company for a period of 90 to
120 days (such actual number of days to be subsequently agreed between you and
the Company) after the date such new Chief Executive Officer begins employment
with the Company, it being expressly understood and agreed

 

3



--------------------------------------------------------------------------------

that your full and satisfactory compliance with the provisions of this paragraph
are a condition to your receipt of any severance benefits to which you may
otherwise become entitled pursuant to the terms hereof. Nothing in this
Section 3 shall interfere in any manner with the right of the Company, and the
Company specifically retains the right, to terminate your employment with the
Company at any time with or without Cause (as defined in the Employment Letter).

4. This letter and the Employment Letter shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles that would require the application of the laws of any other
state. Each of the parties hereto hereby irrevocably and unconditionally
consents to submit to the exclusive jurisdiction of the courts of the State of
New York and of the United States of America located in the County and State of
New York.

5. You agree that, without limitation as to time, you shall not disclose,
divulge or communicate in any fashion, form or manner to any person, firm,
partnership, corporation or other entity, or use for your own benefit, any trade
secrets (whether patentable or not) or any confidential information of the
Company or its subsidiaries unless you obtain prior written consent for such use
or disclosure from the Board of Directors of the Company. As used in this
Agreement, “confidential information” shall include, but not be limited to,
information obtained as a result of your employment with the Company and not
otherwise generally known in the Company’s industry or available from public
sources, including, without limitation: information relating to the operation,
finance, accounting, sales, personnel or management of the Company; customer
names and addresses; price lists and other pricing-related information; cost
lists and other costs-related information; customer service requirements;
pricing methods; terms and conditions of customer contracts; supplier and vendor
names and contact information; manufacturing processes; methodologies of doing
business; marketing plans and other marketing information; business plans and
related information; technical information and processes; and software and
computer programs and codes.

6. In addition and supplementary to other rights and remedies available to the
Company, the Company may apply to any court of law or equity of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce or prevent any violations of the provisions hereof, including
provisions of Section 1(h) and 5.

7. You and the Company agree that the stock option agreements granting any and
all of your outstanding stock options are hereby amended to provide that such
options are not exercisable until after December 31, 2006 (or, if earlier, upon
a change in control of the Company), whether or not your employment terminates
sooner, and any such options not exercised on or before December 31, 2007 shall

 

4



--------------------------------------------------------------------------------

terminate on such date. For purposes of this paragraph 7, the term “change in
control” shall mean a change in control as defined in your stock option
agreements.

8. It is the intention of the parties that payments or benefits payable under
this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended. To the extent
such potential payments or benefits could become subject to such Section, the
parties shall cooperate to amend this Agreement with the goal of giving you the
economic benefits described herein in a manner that does not result in such tax
being imposed so long as such amendment does not adversely affect the Company.

9. The Employment Letter, as amended by this Agreement, shall remain in full
force and effect. The Non-Disclosure Agreement entered into April 24, 2002
between you and the Company shall remain in full force and effect and shall not
be superseded by this Agreement.

10. If any term or provision of this Agreement, or the Employment Letter, as
amended by this Agreement, or any application thereof to any circumstances,
shall, to any extent and for any reason, be held to be invalid or unenforceable,
the remainder of this Agreement, or the Employment Letter, as amended by this
Agreement, or the application of such term or provision to circumstances other
than those to which it is held invalid or enforceable, shall not be affected
thereby and shall be construed as if such invalid or unenforceable provision had
never been contained herein and each term and provision of this Agreement, and
the Employment Letter, as amended by this Agreement, shall be valid and
enforceable to the fullest extent permitted by law and deemed modified to the
extent so required.

 

5



--------------------------------------------------------------------------------

Please confirm your agreement with these amendments by executing this letter in
the space provided below.

 

Very truly yours,

/s/ Patrick J. Welsh

Chairman of the Compensation Committee

 

Agreed and Accepted:

/s/ John M. Finlayson

Jack M. Finlayson

 

6